                                                                      @k#Mi#.A
                                                                             grjp
                                                                                jA
                                                                                 kusévullu
                                                                                         .i,
                                                                                           :vlja:@:v>
                                                                                   FILED

                                                                               SEP 12 2219
                      IN TH E UNITED STA TES D ISTR ICT C OU RT           JU       .   EM CLERK
                     FO R THE W ESTERN DISTR ICT OF VIRG INIA            3Y;       .
                                RO M OK E DIW SIO N                            D

R OBERT DAN IEL A LLEN ,

      Plaintiff,                               C ivilAction N o.7:19cv00569

                                               M EM O M ND UM O PIN IO N

PA ULA H ILL,etal.,                            By: H on.Jackson L.K iser
                                                   Senior U nited States DistrictJudge
      D efendants.


      PlaintiffRobertDanielA llen,proceeding nro K ,filed a complaintpursuantto 42 U .S.C.

j1983.ByconditionalfilingordersenteredAugust20and21,2019,thecourtconditionallyGled
thisaction.(SeeECFNos.3& 5.jOn September6,2019,theorderswerereturnedtothecourt
asundeliverableandwithno forwarding address.gseeECF No.6.qAllenhasnotprovided the
court w ith an updated address and, therefore, the court has no m eans of contacting him .

Accordingly,1willdismissAllen'scomplaintwithoutprejudice.Allen isadvised thathe may
refilehisclaimsinaseparateaction,subjecttotheapplicablestatuteoflimitations.
      ENTEREDthisl --dayofSeptember,2019.


                                         SEN   R UNITED STATES DISTRICT JUD GE
